In a proceeding for a peremptory mandamus order, petitioner appeals from so much of an order as, among other things, grants respondents’ motion to strike from the bill of costs as retaxed certain specified items, and from so much of the same order as refuses to allow certain other items of petitioner. Appeal dismissed, without costs. In view of our determination in Matter of Lanza v. Ryan (ante, p. 1086), decided herewith, reversing the final order of peremptory mandamus herein and granting a new trial, the appeal has become academic. Lazansky, P. J., Carswell, Adel, Taylor and Close, JJ., concur. [See post, p. 1117.]